
	

113 SRES 109 IS: Expressing the sense of the Senate that the United States should leave no member of the Armed Forces unaccounted for during the drawdown of forces in Afghanistan.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Toomey (for himself,
			 Mr. Casey, and Mr. McConnell) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should leave no member of the Armed Forces unaccounted for during
		  the drawdown of forces in Afghanistan.
	
	
		Whereas the United States is a country of great honor and
			 integrity;
		Whereas the United States has made a sacred promise to
			 members of the Armed Forces who are deployed overseas in defense of this
			 country that their sacrifice and service will never be forgotten; and
		Whereas the United States can never thank the proud
			 members of the Armed Forces enough for what they do for this country on a daily
			 basis: Now, therefore, be it
		
	
		That the Senate—
			(1)believes that abandoning the search efforts
			 for members of the Armed Forces who are missing or captured in the line of duty
			 now or in the future is unacceptable;
			(2)believes that the
			 United States has a responsibility to keep the promises made to members of the
			 Armed Forces who risk their lives on a daily basis on behalf of the people of
			 the United States;
			(3)supports the
			 United States Soldier’s Creed and the Warrior Ethos, which state that I
			 will never leave a fallen comrade; and
			(4)believes that, while the United States
			 continues to transition leadership roles in combat operations in Afghanistan to
			 the people of Afghanistan, the United States must continue to fulfill these
			 important promises to any member of the Armed Forces who is in a missing status
			 or captured as a result of service in Afghanistan now or in the future.
			
